Cite as 2014 Ark. App. 376

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-13-117


                                                   Opinion Delivered   June 18, 2014
SEIMOND EVANS
                                APPELLANT          APPEAL FROM THE UNION
                                                   COUNTY CIRCUIT COURT
                                                   [NO. CR-2010-213-1-1]
V.
                                                   HONORABLE HAMILTON H.
                                                   SINGLETON, JUDGE

STATE OF ARKANSAS                                  AFFIRMED; MOTION TO
                                  APPELLEE         WITHDRAW GRANTED



                           JOHN MAUZY PITTMAN, Judge

       Seimond Evans appeals from an order revoking his probation and sentencing him to

ten years in the Arkansas Department of Correction. Pursuant to Anders v. California, 386

U.S. 738 (1967), and Arkansas Supreme Court Rule 4-3(k), appellant’s attorney has filed a

motion to be relieved as counsel, stating that there is no merit to the appeal. The motion

is accompanied by an abstract and addendum of the proceedings below and a brief in which

counsel asserts that there is nothing in the record that would support an appeal.1 The clerk

of this court served appellant with a copy of his counsel’s brief and notified him of his right

to file a pro se statement of points for reversal within thirty days. Appellant has filed no such

statement.



       1
        The record has been supplemented, and the abstract, brief, and addendum have been
corrected as directed in Evans v. State, 2014 Ark. App. 22.
                               Cite as 2014 Ark. App. 376

      From our review of the record and the brief presented to us, we find compliance with

Rule 4-3(k) and that the appeal is without merit. Accordingly, counsel’s motion to

withdraw is granted, and the revocation order is affirmed.

      Affirmed; motion to withdraw granted.

      GLADWIN, C.J., and WHITEAKER, J., agree.

      N. Mark Klappenbach, for appellant.

      No response.




                                            2